MANDATE
          Case 1:13-cv-00816-WHP-GWG
                 Case 18-2723, Document 81,
                                        Document
                                            01/22/2019,
                                                   459 2479687,
                                                        Filed 01/22/19
                                                                 Page1 Page
                                                                       of 2 1 of 2

                                                                                     N.Y.S.D. Case #
                                                                                     13-cv-0816(WHP)
                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 22nd day of January, two thousand and nineteen,

     ____________________________________

     John Wiley & Sons, Inc., Cengage Learning Inc.,           ORDER
     Pearson Education, Inc.,                                  Docket Nos. 18-2723, 18-2726

     lllllllllllllllllllllPlaintiff - Appellees,

     v.

     Book Dog Books, LLC, DBA Textbooks RUs, DBA
     TextbookRush, Philip Smyres,                                                         Jan 22 2019

     lllllllllllllllllllllDefendant - Appellants,


     1401 West Goodale, LLC, 999 Kinnear, LLC,
     Academico CentroAmericano. S.A., Anaid Holdings,
     LLC, Apex Commerce, Inc., Apex Commerce, LLC,
     Book Dog Books, LLC (FL), Bookeagle.com, LLC,
     Books for Coco, LLC, Bookstores.com, LLC, Cal Text
     Books, Inc., GEKR Holdings, LLC, K12 Book Services,
     Inc., FKA K12 Book Source, Inc., Mandolin Imports,
     LLC, Oliveford Limited, Robert William Holdings, LLC,
     Robert William Intermediate Holdings Doppelganger,
     LLC, Robert William Intermediate Holdings, LLC, RW
     Europe, Inc., SPL Management, LLC, SRockPaper
     Imports, Inc.,

     lllllllllllllllllllllNon-Party-Appellants.
     _______________________________________



            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.




MANDATE ISSUED ON 01/22/2019
Case 1:13-cv-00816-WHP-GWG
       Case 18-2723, Document 81,
                              Document
                                  01/22/2019,
                                         459 2479687,
                                              Filed 01/22/19
                                                       Page2 Page
                                                             of 2 2 of 2



 The stipulation is hereby "So Ordered".


                                           For The Court:
                                           Catherine O'Hagan Wolfe,
                                           Clerk of Court
